thanDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Precaution After Appeal Brief
In view of the appeal brief filed on May 10, 2021, PROSECUTION IS HEREBY REOPENED. New ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing 
below:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894                                                                                                                                                                                                        
 



Remarks
The instant application claimed limitation interpreted based on the following analysis of the instant application specification:



    PNG
    media_image1.png
    321
    663
    media_image1.png
    Greyscale

	As shown Fig. 2 above, there is no particular substrate, i.e., different than semiconductor die, that has “an active top side and a back side surface and a B-stage adhesive material across an area of the back side surface” is shown and described in the specification. Therefore, the limitation “substrate” is not given any other special patentable weight. The “substrate” and the “the semiconductor die” are not separable and based on the description of the instant application. For examination purpose, it is the construed that the “substrate” and “semiconductor die” as the same.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a substrate having an active top side and a back side surface; and a double-layer B-stage adhesive material across an area of the back side surface,” as recited in claim 11, lines 2-4, “a substrate having an active top side and a back side surface; and a B-stage adhesive material across an area of the back side surface,” as recited in claim 14, lines 2-3,  “a substrate having an active top side and a back side surface; a dielectric material comprising a B-stage adhesive material across an area of the back side surface,” as recited in claim 15, lines 3-5, “a substrate having an active top side and a back side surface; a dielectric material comprising a B-stage adhesive material across an area of the back side surface,” as recited in claim 24, lines 3-5, and “a substrate having an active top side and a back side surface,” as recited in claim 37, lines 2-3,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hashimoto et al. (US 5,614,316). 
  
    PNG
    media_image2.png
    453
    793
    media_image2.png
    Greyscale

Re Claim 14, Hashimoto et al. disclose a semiconductor die, comprising: a substrate (1) having an active top side and a back side surface (see Fig. 1); and a B-stage adhesive material (6-1 and 6-2) across an area of the back side surface (see Fig. 1), wherein the B-stage adhesive material comprises a top B-stage adhesive layer (6-1) on a bottom B-stage adhesive layer (6-2) (see Fig. 1 and related text in Col. 9, lines 62 – Col 10, line 53).  

Re Claims 16 as applied to claim 15 above, Hashimoto et al. disclose all the claimed limitations including each of the semi-cured B-stage adhesive layers is preferred to have a thickness in a range of 5-100 m (i.e., within the claimed range of 20-60 mm) (see   Col. 8, lines 39-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 23, 24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,614,316) in view of Cardoso et al. (US 2007/0221325).
Re Claim 11, Hashimoto et al. disclose a semiconductor die, comprising: a substrate (1) having an active top side and a back side surface (see Fig. 1); and a double-layer B-stage adhesive material (6-1 and 6-2) across an area of the back side surface (see Fig. 1),  wherein a 
However, Hashimoto et al. do not disclose wherein a first portion of the double-layer B-stage adhesive material fully cured. 
Cardoso et al. disclose DSC analysis of on the B-stage adhesive layer and comparison of partially cured and fully cured B-stage adhesive layer (see Fig. 3 and related text in Page 2, Paragraph [0033]). As Cardoso et al. disclose as curability increases, i.e., the B-stage adhesive becomes fully cured, its rigidity increases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with a first portion of the double-layer B-stage adhesive material fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer. 
Re Claim 13, as applied to claim 11 above, Hashimoto et al. and Cardoso et al. disclose all the claimed limitations including wherein the double-layer B-stage adhesive material comprises an epoxy (see Hashimoto et al. Col. 9, lines 10-29).
Re Claim 23, as applied to claim 11 above, Hashimoto et al. and Cardoso et al. disclose all the claimed limitations including wherein the first portion is a layer across the area of the back side surface and the second portion is a layer across the first portion (see Fig. 3).
Re Claim 24,  Hashimoto et al. disclose a packaged semiconductor device, comprising: a semiconductor die, comprising: a substrate (1) having an active top side and a back side surface (see Fig. 1); a dielectric material comprising a B-stage adhesive material across an area of the back side surface (see Fig. 1), wherein the B-stage adhesive material comprises a top B- stage 
However, Hashimoto et al. do not disclose wherein one of the top and bottom B-stage adhesive layers is fully cured.
Cardoso et al. disclose DSC analysis of on the B-stage adhesive layer and comparison of partially cured and fully cured B-stage adhesive layer (see Fig. 3 and related text in Page 2, Paragraph [0033]). As Cardoso et al. disclose as curability increases, i.e., the B-stage adhesive becomes fully cured, its rigidity increases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with wherein one of the top and bottom B-stage adhesive layers is fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer. 
Re Claim 27, Hashimoto et al. disclose a semiconductor die, comprising: a substrate (1) having an active top side and a back side surface (see Fig. 1); and a B-stage adhesive material (6-1 and 6-2) across an area of the back side surface (see Fig. 1), wherein the B-stage adhesive material comprises a top B-stage adhesive layer (6-1) on a bottom B-stage adhesive layer (6-2), wherein one of the top and bottom B-stage adhesive layers is partially cured (see Fig. 1 and related text in Col. 9, lines 62 – Col 10, line 53).  
However, Hashimoto et al. do not disclose wherein one of the top and bottom B-stage adhesive layers is fully cured.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with wherein one of the top and bottom B-stage adhesive layers is fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer. 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,614,316) in view of HAN et al., Wire Sweep Study for SOT Package Array Matrix Molding with Simulation and Experimental Analysis, IEEE 2011 Pages 601-606.
Re Claim 17, as applied to claim 15 above, Hashimoto et al. disclose all the claimed limitations including transistor packaging. 
However, Hashimoto et al. do not specially disclose wherein the package substrate comprises small outline transistor (SOT) package. 
HAN et al. disclose that small outline transistor (SOT) package is widely used in consumer electronics because they are very small and inexpensive surface mount plastic molded package (see Abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with wherein the package substrate comprises small outline transistor (SOT) package as taught by HAN et al. because they are very small and inexpensive surface mount plastic molded package.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,614,316) in view of SHIH (US 2015/0294925). 
Re Claims 18 and 19, as applied to claims 15, above Hashimoto et al. disclose all the claimed limitations. 
However, Hashimoto et al. do not disclose conventionally known Quad Flat No-Lead (QFN) lead frame. 
SHIH discloses the widely usage of Quad Flat No-Lead (QFN) lead frame package due to their low cost and ability to be applied in the surface mount technology of printed circuit board and their small thickness advantage (see Page 1, Paragraph [0004]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with Quad Flat No-Lead (QFN) lead frame as taught by SHIH because of their low cost and ability to be applied in the surface mount technology of printed circuit board and their small thickness advantage. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,614,316) in view of SHIH (US 2015/0294925) and  in further view of Asami et al. (US 5,289,033). 
Re Claim 20, as applied to claim in 19 above, the combination of Hashimoto et al. and SHIH disclose all the claimed limitation.
However, the combination does not specially disclose the conventional package system, i.e., packaged semiconductor device comprises a Chip on Lead (COL) assembly. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide combination of Hashimoto et al. and SHIH reference with packaged semiconductor device comprises a Chip on Lead (COL) assembly as taught by Asami et al. because  the COL assembly allows the chip to be sealed in a resin package that an insulator is placed on inner side ends of the lid fingers and a semiconductor chip to be placed on the insulator and electrodes or the semiconductor chip to be connected to respective electrodes by respective wires. 
Allowable Subject Matter
Claims 12, 21, 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 and 27-26 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “filling the recess with a B-stage adhesive material,” as recited in claims 1 and 27 respectively. 
.
Conclusion
  THIS ACTION IS MADE NON-FINAL.   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 9, 2021.